Citation Nr: 0722872	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected vasodepressor response with syncope, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1982.  This appeal arises from an April 2005 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the Board in April 2007 at a 
hearing held at the VA Central Office in Washington, DC.  A 
transcript of this hearing is of record.

The veteran filed this claim for an increased rating in 
September 2004.  At that time, a 10 percent rating was in 
effect, effective from March 29, 1993.  The RO's April 2005 
rating decision continued the 10 percent rating, but a 
November 2005 RO rating action granted an increased rating of 
30 percent effective from August 27, 2004.  Thus, this matter 
now includes an appeal for a rating in excess 10 percent for 
the appellate period prior to August 27, 2004 and an appeal 
for a rating in excess of 30 percent from August 27, 2004.

The Board notes that during the April 2007 hearing, the 
veteran's representative made contentions that the features 
of the veteran's service-connected disability made a "very 
strong case for unemployability."  The representative 
elaborated on this point with some argument, and the Board 
believes that the representative's contentions might 
reasonably be understood as a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  This matter is referred to the 
RO for any appropriate action to clarify the veteran's 
intentions or to process the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that his service-connected vasodepressor 
response with syncope warrants a higher disability rating.  
At his April 2007 hearing, the veteran testified that he 
receives frequent treatment at a VA medical center for this 
disability, describing that he is seen at that facility two 
to three times per month.  An up-to-date  compilation of 
these records would appear to be especially pertinent in this 
case as the veteran testified that his symptoms have become 
significantly worse in the past one to two years.  Moreover, 
the veteran testified that he has an implanted recorder which 
has been used by his treating physicians to monitor the 
frequency and severity of episodes manifesting his heart 
disability.

It appears that the claims file was most recently updated 
with VA treatment records in November 2005.  Other than a May 
2006 letter written by the veteran's treating VA cardiac 
specialist, there are no VA medical reports of record for any 
consultation or examination since September 2005.  To 
complete the record, all VA treatment reports and examination 
reports should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992) (which held that those records in the control 
of the Secretary (such as documents generated by VA) are 
considered to be constructively before the Board of Veterans' 
Appeals (Board) and must actually be part of the record on 
review); see also VAOPGCPREC 12-95.  In particular, the Board 
specifically notes that any records pertaining to the data 
kept by the veteran's implanted cardiac recorder device 
should be sought so that this information may be associated 
with the claims folder and available for review by a VA 
examiner.

The Board also observes that the veteran has not undergone a 
VA examination in association with this claim for increase 
since October 2004 and February 2005.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  In this case, 
the veteran testified at his April 2007 hearing that his 
symptoms had significantly worsened in the past one to two 
years.  Therefore, the Board believes a current VA 
examination is warranted.

Finally, the Board notes in passing that the November 2005 
supplemental statement of the case sent to the veteran 
includes, in a listing of pertinent schedule provisions, an 
old and inapplicable version of Diagnostic Code 7015; the 
version listed has potentially pertinent provisions, but the 
version shown has not been in effect since 1998 and has not 
been in effect during the time since the veteran filed this 
claim for increase.  It does appear that the November 2005 
document's discussion of reasons and bases, however, 
contemplates the correct current criteria in the RO's 
analysis, but the discussion accidentally refers to the 
criteria as part of "DC 7105."  No other statement of the 
case or supplemental statement of the case to date has 
corrected or clarified this matter for the veteran.  To avoid 
creating any confusion for the veteran in this claim, the 
Board believes it is reasonable to ensure that the next 
supplemental statement of the case which may be issued in 
this matter clarifies precisely the applicable provisions of 
Diagnostic Code 7015 being considered in rating the veteran's 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all necessary steps 
to obtain all the veteran's VA treatment 
reports which are not currently of record.  
In particular, the RO is specifically 
asked to try to obtain any reports 
associated with the recording device 
implant which monitors the veteran's heart 
disability.  All attempts to obtain these 
records should be documented.

2.  After updating the claims folder to 
the extent possible as requested above, 
the RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected vasodepressor response with 
syncope.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
All indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in detail 
to allow for evaluation under applicable 
VA rating criteria.  The examiner is 
specifically asked to offer an opinion on 
the following:

	a)  Please identify all symptoms of the 
veteran's service-connected heart 
disability including, if applicable, any 
active complications caused or pathologies 
aggravated by the service-connected heart 
disability.

    b)  To the extent possible, please 
opine as to the average number of episodes 
per week in which the veteran suffers 
manifestations of the heart disability 
which may cause interruption in 
consciousness or conscious control or 
sudden loss of postural control.  The 
examiner's attention is directed to the 
fact that the veteran may have an 
implanted recording device monitoring his 
heart function, and pertinent data may be 
available in connection with this medical 
device.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if the 
veteran's claim on appeal can be granted.  
If the appeal remains denied to any 
extent, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  As a 
precaution to ensure that the rating 
criteria considered are clear to the 
veteran, the supplemental statement of the 
case should notify the veteran of the 
version of Diagnostic Code 7015 which is 
currently in effect, rather than the pre-
1998 version which was presented in a 
previous supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. G. MAZZUCCHELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




